DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su [US 2016/0029222] in view of Hang [US 2015/0094071].
As claim 1, Su discloses a method for supporting a Voice over Long-Term Evolution (VoLTE) service and a data service simultaneously, implemented by a dual subscriber identity module (SIM) dual standby single pass terminal [Fig 5 discloses a single terminal having a dual SIMs for supporting the VOLTE and data services simultaneously, Par. 0008-0009], wherein the terminal supports a primary card and a secondary card, wherein the primary card supports the data service, wherein the secondary card supports the VoLTE service [Par. 0008-0009 disclose the first SIM supports data service and second SIM support VOLTE service]. However, Su fails to disclose what Hang discloses displaying a first option interface on the terminal, [Fig 2, Ref 230 discloses an setup option which displays on the terminal for allowing an user to switch a data connection from SIM 2 to SIM 1 after connecting a voice call, Par. 0028]; performing a first data service using the primary card [Par. 0028 discloses data service is on SIM 2]; and in response to performing a first voice service using the secondary card, switching the first data service performed using the primary card to the secondary card according to the first function, and performing the first data service and the first voice service using the secondary card [Fig 2, Ref 230 discloses based on setup option, the terminal switches a data connection from other SIM to SIM that receives a voice call, Par. 0028].
Since, Hang suggest a system and method comprising 4G network.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system which includes an setup option for allowing an user to setup a switch for switching the data service from another SIM to a SIM that receiving a voice call in order to obtain a simultaneous voice and data service as disclosed by Hang into the teaching of Su.  The motivation would have been to reduce the cost of the system.
As claim 2, Hang discloses comprising displaying on the first option interface, content indicating that default mobile data is switched from the primary card to the secondary card when the voice service is performed using the secondary card [Fig 2, Ref 236 for providing option interface to hand over a data service from SIM2 to SIM1 when a voice call is one SIM1]. 
As claim 3, Hang discloses displaying first prompt information, wherein the first prompt information indicates that default mobile data is switched from the primary card to the secondary card when the voice service is performed using the secondary card [Par. 0029, 0041 disclose a prompt to user to request an authorized to switch data session from SIM2 to SIM1].
As claim 4, Hang discloses ending the voice service performed using the secondary card [Fig 2, Ref 250], switching the data service performed using the secondary card to the primary card, and performing the data service using the primary card [Fig 2, Ref 262]. 
As claim 5, Hang discloses displaying an option interface comprising content, wherein the content indicates that default mobile data is switched from the secondary card to the primary card after the voice service performed using the secondary card ends [Fig 2, Ref 262 discloses option interface for allowing a UE to confirm a switch back to SIM2 from SIM1 after voice service performed using SIM1].
As claim 6, Hang discloses displaying second prompt information, wherein the second prompt information indicates that default mobile data is switched from the secondary card to the primary card after the voice service performed using the secondary card ends [Fig 2, Ref 262 discloses option interface for allowing a UE to confirm a switch back to SIM2 from SIM1 after voice service performed using SIM1].
[Fig 3A, Ref 330 discloses SIM1 indicated internet access with voice call in order to provide a simultaneous voice and data].
As claim 8, Hang discloses a dual SIM dual standby single pass comprises that the two cards are in standby and only a single card is used for calls [Par. 0023]. 
 	As claim 9, Su discloses terminal, wherein the terminal is a dual subscriber identity module (SIM) dual standby single pass terminal, wherein the terminal supports two cards a primary card and a secondary card [Fig 5 and Par. 0008-0009 discloses two SIMs], and wherein the terminal comprises a first modem coupled to the primary card, wherein the primary card supports a data service [Fig 5 disclose a terminal which comprises two modem Ref 57 and 63 wherein a first modem, Ref 57 or 63 couples to SIM 1 for conveying data, Par. 0008-0009]; a second modem coupled to the secondary card, wherein the secondary card supports transmission of a Voice over Long-Term Evolution (VoLTE) service [Fig 5 includes a second modem Ref 57 or 63 for conveying VOLTE, Par. 0008-0009]; a display screen coupled to the processor [Fig 1, Ref 14]; and a processor coupled to the first modem and the second modem [Fig 5, Ref 28 for coupling to Ref 57 and 63].  However, Su fails to disclose what Hang discloses displaying a first option interface on the terminal, wherein the first option interface comprises a switch, wherein the switch is configured to set whether a first function is enabled, and wherein the first function switches the data service from the primary card to the secondary card when the secondary card performs the voice service; enabling the first function according to an operation on the switch [Fig 2, Ref 230 discloses an setup option which displays on the terminal for allowing an user to switch a data connection from SIM 2  to SIM 1 after connecting a voice call, Par. 0028 wherein Fig 4, BB1 And BB2 are the first and second modem which corresponds to SIM1 and SIM2]; performing a first data service using the primary card [Par. 0028 discloses data service is on SIM 2]; and in response to performing a first voice service using the second modem coupled the secondary card, switching the first data service performed using the first modem the second modem according to the first function, and performing the first data service and the first voice service using the second modem [Fig 2, Ref 230 discloses based on setup option, the terminal switches a data connection from other SIM to SIM that receives a voice call, Par. 0028].
Since, Hang suggest a system and method comprising 4G network.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system which includes an setup option for allowing an user to setup a switch for switching the data service from another SIM to a SIM that receiving a voice call in order to obtain a simultaneous voice and data service as disclosed by Hang into the teaching of Su.  The motivation would have been to reduce the cost of the system.
As claim 10, Hang discloses comprising displaying on the first option interface, content indicating that default mobile data is switched from the primary card to the secondary card when the voice service is performed using the secondary card when the voice service is performed using the second modem [Fig 2, Ref 236 for providing option interface to hand over a data service from SIM2 to SIM1 when a voice call is one SIM1]. 
As claim 11, Hang discloses displaying first prompt information on the display area, wherein the first prompt information indicates that default mobile data is switched from the primary card to the secondary card when the voice service is performed using the secondary card [Par. 0029, 0041 disclose a prompt to user to request an authorized to switch data session from SIM2 to SIM1].
As claim 12, Hang discloses ending the voice service performed using the second modem [Fig 2, Ref 250], switching the data service performed using the second modem to the first modem, and performing the data service using the first modem [Fig 2, Ref 262]..
As claim 13, Hang discloses displaying a second option interface and wherein the content displayed in the option interface indicates that default mobile data is switched from the secondary card to the primary card after the voice service performed using the secondary card ends [Fig 2, Ref 262 discloses option interface for allowing a UE to confirm a switch back to SIM2 from SIM1 after voice service performed using SIM1].
As claim 14, Hang discloses displaying second prompt information, indicates that default mobile data is switched from the secondary card to the primary card after the voice service performed using the second modem ends [Fig 2, Ref 262 discloses option interface for allowing a UE to confirm a switch back to SIM2 from SIM1 after voice service performed using SIM1].

As claim 16, the claim is rejected based on the same reasoning as presented in the rejection of claim 8.
As claim 21, Hang implicitly discloses the operating system of the terminal includes a telephony framework layer, a first radio interface layer (RIL) corresponding to the primary card, and a second RIL corresponding to the secondary card, and wherein the method further comprises: instructing, by the telephony framework layer of the terminal, the second RIL to allow the secondary card to perform the data service [Fig 2, Ref 236]; and skipping sending, by the telephony framework layer of the terminal to the first RIL, an indication indicating that the data service of the primary card is forbidden to be performed [Fig 2, the data service of SIM 2 has been disconnection and SIM has been deactivated by system.  So, no signal will send to SIM 2].
As claim 22, Hang implicitly discloses the operating system of the terminal includes a telephony framework layer, and wherein the method further comprises performing, by the DcTracker object of the telephony framework layer, deactivating the data service of the primary card [Fig 2, SIM 2 is deactivated after data service switch to SIM 1]; skipping sending, by the telephony framework layer, an instruction for deactivating the data service of the primary card [Fig 2, the data service of SIM 2 has been disconnection and SIM has been deactivated by system.  So, no signal will send to SIM 2]; and directly returning a response indicating sending success, in a function for sending the instruction for deactivating the data service of the primary card [Fig 2, Ref 236 discloses after disconnecting data service and deactivated SIM 2, the system will receives a response in order to reestablish the data service on SIM 1].
As claim 23, Hang discloses a second data service, which is newly launched during execution of the first voice service, is performed using the secondary card by default instead of the primary card [Fig 2, Ref 236 discloses a terminal establish a second data service on SIM 1 after establish voice].
As claim 24, Su discloses a method for supporting a Voice over Long-Term Evolution (VoLTE) service and a data service simultaneously, implemented by a dual subscriber identity module (SIM) dual standby single pass terminal, wherein the terminal supports a primary card and a secondary card, wherein the primary card supports the data service, wherein the secondary card supports the VoLTE service [Fig 5 discloses a single terminal having a dual SIMs for supporting the VOLTE and data services simultaneously, Par. 0008-0009 disclose the first SIM supports data service and second SIM support VOLTE service].  However, Su fails to disclose what Hang discloses displaying a first option interface on the terminal, wherein the first option interface comprises a switch, wherein the switch is configured to set whether a first function is enabled, and wherein the first function is switching the data service from the primary card to the secondary card when the secondary card performs the voice service; enabling the first function according to an operation on the switch; [Fig 2, Ref 230 discloses an setup option which displays on the terminal for allowing an user to switch a data connection from SIM 2 to SIM 1 after connecting a voice call, Par. 0028]; performing a first voice service using the secondary card [Fig 2, Ref 234 224 or 234]; and when a first data service is launched during execution of the first voice [Fig 2, Ref 224].
Since, Hang suggest a system and method comprising 4G network.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system which includes an setup option for allowing an user to setup a switch for switching the data service from another SIM to a SIM that receiving a voice call in order to obtain a simultaneous voice and data service in the SIM that supports both voice and data as disclosed by Hang into the teaching of Su.  The motivation would have been to reduce the cost of the system.
As claim 25, Su discloses a terminal, wherein the terminal is a dual subscriber identity module (SIM) dual standby single pass terminal, wherein the terminal supports two cards a primary card and a secondary card [Fig 5 and Par. 0008-0009 discloses two SIMs] and wherein the terminal comprises a first modem coupled to the primary card, wherein the primary card supports a data service [Fig 5 disclose a terminal which comprises two modem Ref 57 and 63 wherein a first modem, Ref 57 or 63 couples to SIM 1 for conveying data, Par. 0008-0009]; a second modem coupled to the secondary card, wherein the secondary card supports transmission of a Voice over Long-Term Evolution (VoLTE) service [Fig 5 includes a second modem Ref 57 or 63 for conveying VOLTE, Par. 0008-0009]; a display screen coupled to the processor [Fig 1, Ref 14]; and a processor coupled to the first modem and the second modem [Fig 5, Ref 28 for coupling to Ref 57 and 63].  However, Su fails to disclose what Hang discloses displaying a first option interface on the terminal, wherein the first option [Fig 2, Ref 230 discloses an setup option which displays on the terminal for allowing an user to switch a data connection from SIM 2 to SIM 1 after connecting a voice call, Par. 0028]; performing a first voice service using the secondary card [Fig 2, Ref 234 224 or 234]; and when a first data service is launched during execution of the first voice service using the secondary card, performing the first data service using the secondary card by default instead of the primary card according to the first function [Fig 2, Ref 224].
Since, Hang suggest a system and method comprising 4G network.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system which includes an setup option for allowing an user to setup a switch for switching the data service from another SIM to a SIM that receiving a voice call in order to obtain a simultaneous voice and data service in the SIM that supports both voice and data as disclosed by Hang into the teaching of Su.  The motivation would have been to reduce the cost of the system.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tat [US 2013/0156081] discloses a device operating with LTE, 2G and 3G, comprising two modems and two SIMs and configuration interface for allowing an user 
Lee [US 2019/0069224] discloses a SIM configuration interface.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414